Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on November 21, 2019.  
Claims 1-17 are currently pending and have been examined.  



Priority
The instant application’s claim for priority to Chinese Patent Application 201910018893.5 filed January 8, 2019, is received and is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 24, 2019, has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-17:  Claim 1 recites “extracting appearance features of the customer from the image”.  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the appearance features are extracted.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure or algorithm as to how the features are extracted raises questions as to whether Applicant truly had possession of these features at the time of filing.
Claim 10 is rejected for similar reasons.
Claims 2-9 and 11-17 inherit the deficiencies of claims 1 and 10.
Claims 2-7 and 11-15:  Claim 2 recites “extracting feature vectors of the appearance features of the sample image of the customer.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the feature vectors are extracted from the appearance features.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure or algorithm as to how the feature vectors are extracted raises questions as to whether Applicant truly had possession of these features at the time of filing.
Further, claim 2 recites “determining commodities associated individually and as an associated purchase with the appearance features according to the feature vectors of the appearance features and the feature vectors of the commodities using a data association algorithm.” The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which a data association algorithm is used to determine commodities using the feature vectors.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure or algorithm as to how a data association algorithm is used to determine commodities using the feature vectors raises questions as to whether Applicant truly had possession of these features at the time of filing.
Claim 11 is rejected for similar reasons.
Claims 3-7 and 12-15 inherit the deficiencies of claims 2 and 11.
Claims 6, 8-9, 14, and 16-17:  Claim 6 recites “an AI facial image extraction method is used to disassemble the sample image to obtain the appearance features of the customer.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the appearance features are obtained using an AI facial image extraction method.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure or algorithm as to how the appearance features are obtained raises questions as to whether Applicant truly had possession of these features at the time of filing.
Claims 8-9, 14, and 16-17 are rejected for similar reasons.
Claims 7 and 15:  Claim 7 recites “determining, by the data association algorithm, an association degree between different appearance features and different commodities.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which an association degree is determined.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure or algorithm as to how an association degree is determined raises questions as to whether Applicant truly had possession of these features at the time of filing.
Claim 15 is rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17:  Claim 1 recites “extracting appearance features of the customer from the image”.  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the appearance features are extracted.  
Further, claim 1 recites “matching the customer with associated commodities according to a database of appearance features and associated commodities.”  It is unclear if the recited “appearance features and associated commodities” are intended to be the same quantities as those recited previously or if they are intended to be different quantities.  For purposes of examination, the Examiner is interpreting “appearance features and associated commodities” as not necessarily being the same as the quantities that were previously recited.
Further, claim 1 recites “location information of the customer” and “location information.”  It is unclear if “location information” is referring to the “location information of the customer” or to different location information.  For purposes of examination, the Examiner is interpreting “location information” as referring to “location information of the customer.”
Claim 10 is rejected for similar reasons.
Claims 2-9 and 11-17 inherit the deficiencies of claims 1 and 10.
Claims 2-7 and 11-15:  Claim 2 recites “each customer”.  There is insufficient antecedent basis for “each customer.”  
Further, claim 2 recites “extracting feature vectors of the appearance features of the sample image of the customer.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the feature vectors are extracted from the appearance features.  
Further, claim 2 recites “determining commodities associated individually and as an associated purchase with the appearance features according to the feature vectors of the appearance features and the feature vectors of the commodities using a data association algorithm.” The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how a data association algorithm is used to determine commodities using the feature vectors.
Further, claim 2 recites “classifying and storing the commodities associated individually.”  It is unclear how something can be “associated individually.”  For purposes of examination, the Examiner is assigning little patentable weight to the term “associated.”   
Claim 11 is rejected for similar reasons.
Claims 3-7 and 12-15 inherit the deficiencies of claims 2 and 11.
Claim 3:  Claim 3 recites “the sample images.”  There is insufficient antecedent basis for this limitation.
Claims 4 and 12:  Claim 4 recites “the consumption record of the customers.” This limitation is unclear.  It is unclear if there is a consumption record for each customer or if there is a single consumption record for all the customers.  For purposes of examination, the Examiner is interpreting this portion of claim 4 as reciting a consumption record for each customer.
Claim 12 is rejected for similar reasons.
Claims 5 and 13:  Claim 5 recites “QR code.”  It is unclear what is meant by QR.  For purposes of examination, the Examiner is interpreting “QR” as “quick response.”
Further, claim 5 recites “wherein the consumption record is obtained from a membership QR code of the customer when the customer purchases a commodity.”  This limitation is unclear.  It is unclear if the membership QR code is intended to be the same as the QR code that was previously recited in the claim.  For purposes of examination, the Examiner is interpreting them as being the same.  
Claim 13 is rejected for similar reasons.
Claims 6, 8-9, 14, and 16-17:  Claim 6 recites “an AI facial image extraction method is used to disassemble the sample image to obtain the appearance features of the customer.”  First, it is unclear what is meant by the term “AI.”  For purposes of examination, the Examiner is interpreting “AI” as “artificial intelligence.”  Further, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the appearance features are obtained using an AI facial image extraction method.  
Claims 8-9, 14, and 16-17 are rejected for similar reasons.
Claims 7 and 15:  Claim 7 recites “determining, by the data association algorithm, an association degree between different appearance features and different commodities.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how an association degree is determined.  Claim 15 is rejected for similar reasons.
Claims 9 and 17:  Claim 9 recites “the same appearance features.”  There is insufficient antecedent basis for this limitation.  It is further unclear how it is determined that the appearance features are “the same.”  Is there a threshold or confidence level for determining when the appearance features are “the same”?
Claim 17 is rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 10 are directed to a method and system of recommending items to a user based on an image of a user.  With respect to claim 1, claim elements detecting an image of a customer, extracting appearance features from the image, matching the customer with associated commodities according to a database of appearance features, determining location information of the customer, and labeling the location information, as drafted, illustrate a series of steps that, under the broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a computing device performs the method (in claim 10) nothing in the claims precludes the steps from practically being performed in the human mind.  Claim 10 recites similar limitations.
The judicial exception is not integrated into a practical application.  Claims 1 and 10 each recite obtaining a navigation map, displaying the navigation map, and displaying the location information of the customer in the navigation map.  These limitations are considered to be insignificant extra-solution activities.  Further, claim 10 recites a camera device, a computing device, and a mobile terminal.  These components are recited at a high level of generality (i.e., as generic computing and image capturing components performing generic computing and image capturing functions).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 10 recites a camera device, a computing device, and a mobile terminal at a high level of generality (i.e., as generic computing and image capturing components performing generic computing and image capturing functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving and displaying steps, per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1 and 10 are not patent eligible.
Claims 2-9 and 11-17 depend from claims 1 and 10.  Claims 2 and 11 are directed to creating a database by extracting feature vectors, determining commodities, and classifying the commodities and are further directed to the abstract idea.  Claim 3 is directed to how a sample image is obtained and is further directed to the abstract idea. Claims 6 and 14 are directed to using an AI facial image method to disassemble the sample image, comparing the appearance features to existing appearance features, classifying the appearance features, and sorting the commodities and are further directed to the abstract idea.  Claims 7 and 15 are directed to determining an associated degree between different appearance features and different commodities and comparing the association degree to a threshold number and are further directed to the abstract idea.  Claims 8 and 16 are directed to using an AI facial image method to disassemble the image, comparing the appearance features to existing appearance features, and determining the commodity according to a result of the comparison and are further directed to the abstract idea.  Claims 9 and 17 are directed to dividing the designated area into different areas, acquiring the navigation map, detecting the image of the customer, acquiring the image of the customer and using AI facial recognition to extract the appearance features, and comparing the appearance features to the acquired appearance features and are further directed to the abstract idea.
Claims 2-3 and 11 are further directed to obtaining a sample image and storing commodities which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional functions.  Claims 4 and 12 are further directed to obtaining a consumption record and storing images which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional functions.  Claims 5 and 13 are further directed to obtaining image information, obtaining membership information, and storing the image information which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional functions.  Claims 6 and 14 are further directed to obtaining the feature vectors which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional functions.  Claims 7 and 15 are further directed to storing association degrees and commodities which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional functions.  Claims 9 and 17 are further directed to transmitting the location information and displaying the location information which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional functions.  
Thus, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0205965 A1 to Li et al. (hereinafter “Li”), in view of US 2016/0223339 A1 to Pellow et al. (hereinafter “Pellow”).
Claims 1 and 10:  Li discloses an “apparatus for recommending a customer item” by identifying a purchase tendency of a customer based on an image of a customer. (See Li, at least Abstract).  Li further discloses at least one camera device (See Li, at least para. [0057], customer item recommending apparatus acquires customer images using plurality of cameras), a computing device (See Li, at least FIG. 16 and associated text, item recommending apparatus includes processor and memory), and at least one mobile terminal (See Li, at least para. [0151], customer terminal may be a mobile phone).  Li further discloses the computing device, the at least one camera device, and the at least one mobile terminal are communicatively coupled through a network (See Li, at least paras. [0151]-[0152], server pushes notification wirelessly to user terminal; para. [0185], camera is coupled to server).  Li further discloses detecting an image of a customer entering a designated area in real time (See Li ‘965, at least para. [0058], customer item recommending apparatus detects a customer positioned in a purchase area of the physical store; para. [0057], customer item recommending apparatus acquires customer images using plurality of cameras positioned in a region corresponding to a physical store), extracting appearance features of the customer from the image (See Li ‘965, at least para. [0072], when customer image is acquired, customer item recommending apparatus extracts features of the customer that includes a customer image feature vector and a feature vector of a product corresponding to a fashion category; customer item recommending apparatus also generates a partial image by segmenting the customer image and extracting an additional feature from the partial image), and matching the customer with associated commodities according to a database of appearance features and associated commodities (See Li ‘965, at least para. [0073], customer item recommending apparatus retrieves a purchase tendency model that has feature vectors similar to a customer image feature extracted from the customer image; para. [0077], for example, customer item recommending apparatus retrieves clothing items having feature vectors similar to those of the partial image of the customer).
Li does not expressly disclose obtaining a navigation map of the designated area, displaying the navigation map in a mobile terminal, determining location information of the customer entering the designated area, sending the location information to the mobile terminal, and labeling the location information in the navigation map in the mobile terminal; and displaying the location information of the customer in a preset symbol in the navigation map according to a location of the associated commodity.
However, Pellow discloses a system “configured to receive a selected product to be located in the retail store inputted by the customer into a mobile application running on the mobile device, to perform a search on a plurality of products records corresponding to a plurality of products located in the retail store, to identify one or more of the product records relevant to the selected product, to obtain a store map, the store map being indicative of a layout of the retail store, and to transmit a representation of the store map, and the one or more product records identified as one or more search results.”  (See Pellow, at least para. [0007]).  Pellow further discloses obtaining a navigation map of the designated area, displaying the navigation map in a mobile terminal (See Pellow, at least FIG. 1 and associated text; para. [0041], server system can return a map of the store and waypoints corresponding to the items or products in the search results and map to the mobile device; mobile device displays the store map to the customer such that the waypoints are displayed in the map; para. [0039], user interface allows user to interact with mobile device), determining location information of the customer entering the designated area (See Pellow, at least para. [0040], GPS determines location of mobile device), sending the location information to the mobile terminal, and labeling the location information in the navigation map in the mobile terminal (See Pellow, at least FIG. 8 and associated text; para. [0041], server system can return a map of the store and waypoints corresponding to the items or products in the search results and map to the mobile device; para. [0081], initial navigation path is generated showing the path in dotted lines from the mobile device 18 of the customer to the product waypoint to the product searched; store map may include a first product waypoint (location of milk) and a second product waypoint (location of cheese) in the dairy section); and displaying the location information of the customer in a preset symbol in the navigation map according to a location of the associated commodity (See Pellow, at least FIG. 8 and associated text; para. [0041], server system can return a map of the store and waypoints corresponding to the items or products in the search results and map to the mobile device; para. [0081], initial navigation path is generated showing the path in dotted lines from the mobile device 18 of the customer to the product waypoint to the product searched).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system and method of Li the ability of obtaining a navigation map of the designated area, displaying the navigation map in a mobile terminal, determining location information of the customer entering the designated area, sending the location information to the mobile terminal, and labeling the location information in the navigation map in the mobile terminal; and displaying the location information of the customer in a preset symbol in the navigation map according to a location of the associated commodity as disclosed by Pellow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide a map navigation path to recommend or suggest items/products/designations along the map navigation path for a retail store.”  (See Pellow, at least para. [0006]).
Claim 10 is rejected for similar reasons.
Claims 2 and 11:  The combination of Li and Pellow discloses all the limitations of claims 1 and 10 discussed above.
Li further discloses wherein the database of appearance features and associated commodities is created by (See Li ‘965, at least FIG. 8 and associated text; para. [0117], example of building a purchase tendency model based on a physical store purchase database):
obtaining a sample image of each customer entering the designated area and a consumption record of each customer (See Li ‘965, at least para. [0118], physical store purchase database includes an image of each customer of the store and purchase records of the customer);
extracting feature vectors of the appearance features of the sample image of the customer and feature vectors of the commodities of the consumption record of the customer (See Li ‘965, at least para. [0119], image analysis is used to obtain information from the customer image including appearance information of a customer and purchase action information of the customer; appearance information of the customer includes age, gender, hairstyle, clothing feature, ethnic group, etc.; purchase action information of the customer includes information such as time customer stays in an area of the store, interaction with an item; para. [0120], customer item recommending apparatus extracts customer feature vector from the information; para. [0121], customer item recommending apparatus tracks statistics of purchase data related to items of different categories);
determining commodities associated individually and as an associated purchase with the appearance features according to the feature vectors of the appearance features and the feature vectors of the commodities by using a data association algorithm (See Li ‘965, at least para. [0120], customer item recommending apparatus classifies customers into a plurality of clusters based on information obtained from customer images and determines customer-item link vectors based on the purchase information; para. [0121], customer item recommending apparatus calculates a feature vector of a corresponding category based on per-category purchase data with respect to each customer cluster; customer item recommending apparatus calculates a feature vector from each of the items of different categories; para. [0122], purchase tendency model is built with respect to each customer cluster and includes feature vectors of items corresponding to a fashion category, feature vectors of items corresponding to a non-fashion category, feature vectors of a customer image); and
classifying and separately storing the commodities associated individually and as an associated purchase with the set of appearance features to obtain the database of appearance features and associated commodities (See Li ‘965, at least FIG 8 and associated text; para. [0120], customer item recommending apparatus classifies customers into a plurality of clusters based on information obtained from customer images and determines customer-item link vectors based on the purchase information; para. [0121], customer item recommending apparatus calculates a feature vector of a corresponding category based on per-category purchase data with respect to each customer cluster; customer item recommending apparatus calculates a feature vector from each of the items of different categories; para. [0122], purchase tendency model is built with respect to each customer cluster and includes feature vectors of items corresponding to a fashion category, feature vectors of items corresponding to a non-fashion category, feature vectors of a customer image).
Claim 11 is rejected for similar reasons.
Claim 3:  The combination of Li and Pellow discloses all the limitations of claim 2 discussed above.
Li further discloses wherein: the sample images of the customers are obtained from a camera device located in the designated area (See Li ‘965, at least para. [0057], customer item recommending apparatus includes a plurality of cameras positioned in a region corresponding to a physical store).
Claims 6 and 14:  The combination of Li and Pellow discloses all the limitations of claims 2 and 11 discussed above.
Li further discloses wherein:
an AI facial image extraction method is used to disassemble the sample image to obtain the appearance features of the customer (See Li ‘965, at least FIG. 10 and associated text; para. [0134], customer item recommending apparatus includes a neural network that extracts a feature from a customer image);
 the appearance features are compared to existing appearance features in the database (See Li ‘965, at least para. [0073], customer item recommending apparatus retrieves a purchase tendency model that has feature vectors similar to a customer image feature extracted from the customer image);
the appearance features are classified according to a comparison result (See Li ‘965, at least para. [0073], customer item recommending apparatus retrieves a purchase tendency model that has feature vectors similar to a customer image feature extracted from the customer image); 
the feature vectors of the appearance features are obtained according to the appearance features assigned to a same class (See Li ‘965, at least para. [0073], customer item recommending apparatus retrieves a purchase tendency model that has feature vectors similar to a customer image feature extracted from the customer image);
the commodities in the consumption record are sorted according to commodity name and a consumption level, and different consumption levels of a same type of commodity are assigned to obtain feature vectors of the commodities (See Li ‘965, at least para. [0121], customer item recommending apparatus calculates a feature vector of a corresponding category based on per-category purchase data with respect to each customer cluster; customer item recommending apparatus calculates a feature vector from each of the items of different categories).
Claim 14 is rejected for similar reasons.
Claims 8 and 16:  The combination of Li and Pellow discloses all the limitations of claims 1 and 10 discussed above.
Li further discloses wherein the step of detecting an image of a customer entering a designated area in real time, extracting appearance features of the customer from the image, and matching the customer with associated commodities according to a database of appearance features and associated commodities comprises:
using an AI facial image extraction method to disassemble the image of the customer to obtain appearance features of the customer (See Li ‘965, at least FIG. 10 and associated text; para. [0134], customer item recommending apparatus includes a neural network that extracts a feature from a customer image);
comparing the appearance features to existing appearance features in the database of appearance features and associated commodities (See Li ‘965, at least para. [0073], customer item recommending apparatus retrieves a purchase tendency model that has feature vectors similar to a customer image feature extracted from the customer image); and
determining the commodity associated with the appearance features according to a result of comparison (See Li ‘965, at least para. [0073], customer item recommending apparatus retrieves a purchase tendency model that has feature vectors similar to a customer image feature extracted from the customer image; para. [0077], for example, customer item recommending apparatus retrieves clothing items having feature vectors similar to those of the partial image of the customer).
Claim 16 is rejected for similar reasons.

Claims 4-5, 9, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Pellow as applied to claims 2 and 11 above, and further in view of US 2020/0143172 A1 to Zucker et al. (hereinafter “Zucker”).
Claims 4 and 12:  The combination of Li and Pellow discloses all the limitations of claims 2 and 11 discussed above.
Li further discloses wherein: the sample images of the customers are stored corresponding to the consumption record of the customer (See Li ‘965, at least para. [0118], physical store purchase database includes a customer ID, an image of a customer, and purchase records of the customer).
Neither Li nor Pellow expressly discloses wherein: the consumption record of the customers are obtained from a charging system of a cash register.
However, Zucker discloses a system that “can visually track which items in a store are selected for purchase by a shopper” and that “can form a virtual shopping cart by analyzing multiple images, over time, to determine which purchasable items are located with the shopper.”  (See Zucker, at least Abstract).  Zucker further discloses wherein: the consumption record of the customers are obtained from a charging system of a cash register (See Zucker, at least para. [0031], when shopper enters store, shopper checks in at a designated check-in location in the store; customer identifies him/herself by scanning a QR code printed on a card or displayed on a screen of a mobile device; system obtains shopper’s identity and obtains the shopper’s prior/linked payment method, i.e., from previous purchases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system and method of Li and the physical store navigation system and method of Pellow the ability wherein: the consumption record of the customers are obtained from a charging system of a cash register as disclosed by Zucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide frictionless checkout experience and allow the shopper to leave items in the shopping cart.  (See Zucker, at least para. [0002]).
Claim 12 is rejected for similar reasons.
Claims 5 and 13:  The combination of Li and Pellow discloses all the limitations of claims 2 and 11 discussed above.
Li further discloses wherein the sample image of each customer is obtained by: obtaining image information of the customer entering the designated area from a camera device located at an entrance of the designated area (See Li ‘965, at least para. [0057], customer item recommending apparatus includes a plurality of cameras positioned in a region corresponding to a physical store); and storing the image information corresponding to the membership information (See Li ‘965, at least FIG 8 and associated text; para. [0118], physical store purchase database includes a customer ID, an image of a customer, and purchase records of the customer).
Li further discloses that purchase records of the customer are associated with the customer ID.  (See Li, at least para. [0066]).  However, neither Li nor Pellow expressly discloses obtaining membership information of the customer when the customer scans a QR code within the designated area to become a member of the designated area; and wherein the consumption record is obtained from a membership QR code of the customer when the customer purchases a commodity.
However, Zucker discloses obtaining membership information of the customer when the customer scans a QR code within the designated area to become a member of the designated area (See Zucker, at least para. [0031], when shopper enters store, shopper checks in at a designated check-in location in the store; customer identifies him/herself by scanning a QR code printed on a card or displayed on a screen of a mobile device; system obtains shopper’s identity); and wherein the consumption record is obtained from a membership QR code of the customer when the customer purchases a commodity (See Zucker, at least para. [0031], when shopper enters store, shopper checks in at a designated check-in location in the store; customer identifies him/herself by scanning a QR code printed on a card or displayed on a screen of a mobile device; system obtains shopper’s identity and obtains the shopper’s prior/linked payment method, i.e., from previous purchases; para. [0049]-[0050], at checkout, account associated with the customer is charged for purchase of selected items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system and method of Li and the physical store navigation system and method of Pellow the ability of obtaining membership information of the customer when the customer scans a QR code within the designated area to become a member of the designated area; and wherein the consumption record is obtained from a membership QR code of the customer when the customer purchases a commodity as disclosed by Zucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide frictionless checkout experience and allow the shopper to leave items in the shopping cart.  (See Zucker, at least para. [0002]).
Claim 13 is rejected for similar reasons.
Claims 9 and 17:  The combination of Li and Pellow discloses all the limitations of claims 1 and 10 discussed above.
Li further discloses:
 …wherein a monitoring range of each camera device is the designated area (See Li, at least para. [0010], camera field of view covers an area of the physical store); 
detecting, by the camera device set at an entrance of the designated area, the image of the customer entering the designated area and using AI facial recognition to extract appearance features of the customer (See Li ‘965, at least para. [0058], customer item recommending apparatus detects a customer positioned in a purchase area of the physical store; para. [0057], customer item recommending apparatus acquires customer images using plurality of cameras positioned in a region corresponding to a physical store; FIG. 10 and associated text; para. [0134], customer item recommending apparatus includes a neural network that extracts a feature from a customer image);
acquiring, by the camera devices in the different areas when the customer enters the designated area, the image of the customer and using AI facial recognition to extract the appearance features of the customer as the customer enters different areas of the designated area (See Li ‘965, at least para. [0058], customer item recommending apparatus detects a customer positioned in a purchase area of the physical store; para. [0057], customer item recommending apparatus acquires customer images using plurality of cameras positioned in a region corresponding to a physical store; FIG. 10 and associated text; para. [0134], customer item recommending apparatus includes a neural network that extracts a feature from a customer image).
Li does not expressly disclose dividing the designated area into different areas according to different types of commodities; transmitting the location information of the customer having the same appearance features to the mobile terminal; and displaying the location information in the navigation map of the mobile terminal.
However, Pellow discloses dividing the designated area into different areas according to different types of commodities (See Pellow, at least FIG. 1 and associated text, map is divided into different sections including Home Décor, Dairy, Drinks, Product, Small Appliances, etc.); transmitting the location information of the customer having the same appearance features to the mobile terminal (See Pellow, at least para. [0040], GPS determines location of mobile device; FIG. 8 and associated text; para. [0041], server system can return a map of the store and waypoints corresponding to the items or products in the search results and map to the mobile device; para. [0081], initial navigation path is generated showing the path in dotted lines from the mobile device 18 of the customer to the product waypoint to the product searched); and displaying the location information in the navigation map of the mobile terminal (See Pellow, at least FIG. 8 and associated text; para. [0041], server system can return a map of the store and waypoints corresponding to the items or products in the search results and map to the mobile device; para. [0081], initial navigation path is generated showing the path in dotted lines from the mobile device 18 of the customer to the product waypoint to the product searched).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system and method of Li the ability of dividing the designated area into different areas according to different types of commodities; transmitting the location information of the customer having the same appearance features to the mobile terminal; and displaying the location information in the navigation map of the mobile terminal as disclosed by Pellow since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide a map navigation path to recommend or suggest items/products/designations along the map navigation path for a retail store.”  (See Pellow, at least para. [0006]).
Neither Li nor Pellow expressly discloses acquiring the navigation map of the designated area by a plurality of camera devices set in the different areas; comparing the appearance features to the appearance features acquired by the camera device set at the entrance of the designated area; and wherein the location information corresponds to a location of the camera device that acquires the appearance features of the customer.
However, Zucker discloses:
…acquiring the navigation map of the designated area by a plurality of camera devices set in the different areas (See Zucker, at least para. [0024], video camera is positioned to capture video stream of shopping area; second camera captures another video stream);
comparing the appearance features to the appearance features acquired by the camera device set at the entrance of the designated area (See Zucker, at least para. [0033], when shopper enters a designated check-in area of the store, system captures images of shopper and creates a feature vector; as shopper moves around the store, system acquires images of shopper and creates feature vectors; subsequent feature vectors are compared to initially acquired feature vector to determine if it is the same shopper); and 
wherein the location information corresponds to a location of the camera device that acquires the appearance features of the customer (See Zucker, at least para. [0033], when shopper enters a designated check-in area of the store, system captures images of shopper and creates a feature vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system and method of Li and the physical store navigation system and method of Pellow the ability of acquiring the navigation map of the designated area by a plurality of camera devices set in the different areas; comparing the appearance features to the appearance features acquired by the camera device set at the entrance of the designated area; and wherein the location information corresponds to a location of the camera device that acquires the appearance features of the customer as disclosed by Zucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide frictionless checkout experience and allow the shopper to leave items in the shopping cart.  (See Zucker, at least para. [0002]).
Claim 17 is rejected for similar reasons.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Pellow as applied to claims 2 and 11 above, and further in view of US 2019/0295151 A1 to Ghadar et al. (hereinafter “Ghadar”).
The combination of Li and Pellow discloses all the limitations of claims 2 and 11 discussed above. 
Li further discloses determining, by the data association algorithm, an association degree between different appearance features and different commodities (See Li ‘965, at least para. [0123], customer item recommending apparatus calculates a correlation level between customer and each purchase tendency model based on the image feature of the customer, the feature vectors of the items corresponding to the fashion category, the feature vectors of the customer image, and the feature vectors of the items corresponding to the non-fashion category); and storing the commodities in the database as commodities associated individually or as an associated purchase with a set of appearance features (See Li ‘965, at least FIG. 8 and associated text; para. [0118], physical store purchase database includes a customer ID, an image of a customer, and purchase records of the customer; para. [0121], customer item recommending apparatus calculates a feature vector of a corresponding category based on per-category purchase data with respect to each customer cluster; customer item recommending apparatus calculates a feature vector from each of the items of different categories; para. [0122], purchase tendency model is built with respect to each customer cluster and includes feature vectors of items corresponding to a fashion category, feature vectors of items corresponding to a non-fashion category, feature vectors of a customer image).
Li further discloses selecting a purchase tendency model having a highest correlation level (See Li ‘965, at least para. [0123]).  However, neither Li nor Pellow expressly discloses comparing the association degree to a threshold number; and storing the association degrees higher than the threshold number, the commodity being an associated commodity of the appearance feature.
However, Ghadar discloses “recommending products from an electronic catalog that are aesthetically compatible with an existing item in a physical space based on a live camera view of the space, and rendering augmented reality views of the recommended products into the live camera view.”  (See Ghadar, at least Abstract).  Ghadar further discloses that a user captures a live image of a room with a camera of a user device.  (See Ghadar, at least para. [0023]).  Ghadar further discloses that the system determines a feature vector for an object in the room and uses this feature vector to determine recommended items.  (See Ghadar, at least para. [0026]).  Ghadar further discloses that a database is searched for an item that is visually similar to the object in the room, i.e., that has a similar feature vector to the feature vector that was used to query the database.  (See Ghadar, at least para. [0028]).  Ghadar further discloses comparing the association degree to a threshold number; and storing the association degrees higher than the threshold number, the commodity being an associated commodity of the appearance feature (See Ghadar, at least para. [0037], recommended visually compatible item may be an item whose match score is higher than a threshold score or ranked within a certain number of positions; para. [0045], recommended items are provided to the user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recommendation system and method of Li and the physical store navigation system and method of Pellow the ability of comparing the association degree to a threshold number; and storing the association degrees higher than the threshold number, the commodity being an associated commodity of the appearance feature as disclosed by Ghadar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to recommend “products from an electronic catalog that are aesthetically compatible with an existing items.”  (See Ghadar, at least para. [0002]).   
Claim 15 is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .

US 2019/0164210 A1 to Kornilov is directed to a recommendation system based on a user’s physical features as determined based on an image of the user.  

US 2017/0061181 A1 to High et al. is directed to a system and method for tracking people in a retail store using the retail store’s digital map, video cameras, video analytics, geolocation technology, and a customer’s mobile device.

US 2006/0010028 A1 to Sorensen is directed to a system and method for video tracking of shopper movements and behavior in a shopping environment using a video recording of a shopper.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625